Citation Nr: 1744095	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for an upper back condition as secondary to the service-connected disability of lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a left shoulder condition as secondary to the service-connected disability of lumbar spine degenerative disc disease.

3.  Entitlement to service connection for numbness in fingers as secondary to the service-connected disability of lumbar spine degenerative disc disease.

4.  Entitlement to an increased evaluation for lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling. 

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

7.  Entitlement to an initial compensable evaluation for left tibia scar.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1976.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2017 correspondence, subsequent to January 2016 certification of the appeal to the Board, the Veteran's attorney informed the Board that it no longer represented the Veteran in a claim for VA benefits.  

The decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  Pursuant to 38 C.F.R. § 20.608 (2016), after an appeal has been certified to the Board, the representative may not withdraw services as representative in the appeal unless good cause is shown on motion.  

In this case, the Veteran's attorney has not submitted such a motion and as a result still represents the Veteran for this appeal.  However, in light of the fact that the Veteran has withdrawn the claims on appeal and this Board decision is dismissing them, the Board finds that there is no prejudice to the attorney to proceed with this decision at this time.  

FINDING OF FACT

In September 2016 correspondence, the Veteran withdrew his appeals.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeals for service connection for an upper back condition as secondary to the service-connected disability of lumbar spine degenerative disc disease; service connection for a left shoulder condition as secondary to the service-connected disability of lumbar spine degenerative disc disease; service connection for numbness in fingers as secondary to the service-connected disability of lumbar spine degenerative disc disease; an increased evaluation for lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling; an initial evaluation in excess of 10 percent for tinnitus; an initial compensable evaluation for bilateral hearing loss; and an initial compensable evaluation for left tibia scar.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In September 2016 correspondence, the Veteran withdrew his appeals for service connection for an upper back condition as secondary to the service-connected disability of lumbar spine degenerative disc disease; service connection for a left shoulder condition as secondary to the service-connected disability of lumbar spine degenerative disc disease; service connection for numbness in fingers as secondary to the service-connected disability of lumbar spine degenerative disc disease; an increased evaluation for lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling; an initial evaluation in excess of 10 percent for tinnitus; an initial compensable evaluation for bilateral hearing loss; and an initial compensable evaluation for left tibia scar.

The Board finds that the Veteran's correspondence satisfies the requirements for withdrawing the appeals.  Thus, with respect to these claims, there are no remaining allegations of error of fact or law for appellate consideration, and the appeals are withdrawn.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.

ORDER

The appeals for service connection for an upper back condition as secondary to the service-connected disability of lumbar spine degenerative disc disease; service connection for a left shoulder condition as secondary to the service-connected disability of lumbar spine degenerative disc disease; service connection for numbness in fingers as secondary to the service-connected disability of lumbar spine degenerative disc disease; an increased evaluation for lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling; an initial evaluation in excess of 10 percent for tinnitus; an initial compensable evaluation for bilateral hearing loss; and an initial compensable evaluation for left tibia scar are dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


